DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites monitoring a position of a probe, solving for contrast source, solving for linear inverse scattering problem, determining a location of the probe and displaying an image.
The limitation of monitoring a position of the probe in an imaging region, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “monitoring” in the context of this claim encompasses the user manually observe the position of the probe. Similarly, the limitations of solving for a contrast source, solving for linear inverse scattering problem, determining a location of the probe, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “solving” and “determining” in the context of this 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional element to perform both the monitoring and solving steps. Accordingly, there are no additional elements that integrate the abstract idea into a practical application that impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite the limitation “imaging the contrast source and the probe by solving a linear problem”. It is unclear what the step of imaging include, not transmission/reception of energy. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-3, 7,9, 11-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (NPL: Real-time microwave imaging of differential temperature for thermal therapy monitoring) in the view of Yin (CN102955159A) and in the view of Chandra (NPL: A microwave imaging based technique to localize an in-body RF source for biomedical applications).

Regarding claim 1, Haynes teaches A method for tracking a probe during a procedure, the method comprising (introduction section, Microwave imaging used to monitor HIFU used in thermal therapy): monitoring a position of the probe in an imaging region during the procedure using microwave inverse scattering and contrast source inversion (abstract); 
However Haynes fails to explicitly teach solving for a contrast source in the imaging region using compressive sensing and group sparsity, wherein the contrast source exists at a surface of the probe or within the probe; imaging the contrast source and the probe by solving a linear inverse scattering problem with a group sparsity constraint; determining a location of the probe in the imaging region during the procedure based on the imaging of the contrast 
Yin, in the same field of endeavor, teaches solving for a contrast source in the imaging region using compressive sensing and group sparsity, wherein the contrast source exists at a surface of the probe or within the probe (summary of the invention, the use of compressed sensing and retaining the sparse property to find the function between the scattered field and the target contrast (contrast source)). Imaging the contrast source and the probe by solving a linear inverse scattering problem with a group sparsity constraint (Section “With respect to traditional THE INVERSE ELECTROMAGNETIC SCATTERING formation method, the advantage of the inventive method comprises the following aspects:” step 2, using sparse constraint the system was able to change the nonlinear inverse scattering to linear inverse scattering)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes to incorporate the teachings of Yin to provide a step for solving for a contrast source using compressive sensing and group sparsity. This modification will result in reducing the time needed for processing and reconstructing the signals (summary of the invention).
However, Haynes in the view of Yin fail to explicitly teach determining a location of the probe in the imaging region during the procedure based on the imaging of the contrast source and the probe; and displaying an image of the location of the probe relative to an anatomy feature in the imaging region during the procedure.
Chandra, in the same field of endeavor, teaches determining a location of the probe in the imaging region during the procedure based on the imaging of the contrast source and the 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes in the view of Yin to incorporate the teachings of Chandra to provide a step for determining the location of the probe. This modification will reduce possible error in locating an object (C. measurement and localization).

Regarding claim 2, Haynes teaches The method of claim 1, further comprising determining a plurality of scattering parameters by measuring a scattered electric field in the imaging region with a vector network analyzer (imaging system).

Regarding claim 3, Haynes teaches The method of claim 2, further comprising linking a plurality of total electric fields in the imaging region excited by one or more transmitting antennas to the plurality of scattering parameters measured at one or more receiving antennas with an arbitrary inhomogeneous imaging background (E. differential scattering).

Regarding claim 7, Haynes teaches The method of claim 1, further comprising transmitting an excitation signal with a transmitting antenna into the imaging region to produce an electric field in the imaging region (imaging system, figure 1).


Yin, in the same field of endeavor, teaches wherein the probe is a non-metallic probe, and wherein, within the imaging region, the contrast source only exists within the probe (1C, termination step, the imaging include monitoring a not metal object).

Regarding claim 11, Haynes teaches A system for tracking a probe during a procedure, the system comprising (introduction section, Microwave imaging used to monitor HIFU used in thermal therapy): a plurality of antennas arranged in a three-dimensional array in an imaging region, the plurality of antennas configured to generate a contrast source by exciting a medium of the probe during the procedure (introduction, figure 1, antennas are arranged to generate a field from the contrast source); and a computer operatively connected to the plurality of antennas (figure 1), the computer including: an electronic processor configured to determine scattering data generated by the contrast source based on a plurality of measurements from the plurality of antennas (figure 1, data processing section), 
However, Haynes fails to explicitly teach determine a linear inverse scattering solution including a group sparsity constraint based on the scattering data, image the contrast source and the probe based on the linear inverse scattering solution, and determine a location of the probe in the imaging region during the procedure based on the imaging of the contrast source and the probe; and a display screen configured to display the location of the probe relative to an anatomy feature in the imaging region during the procedure.

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes to incorporate the teachings of Yin to provide a step for solving for a contrast source using compressive sensing and group sparsity. This modification will result in reducing the time needed for processing and reconstructing the signals (summary of the invention).
However, Haynes in the view of Yin fail to explicitly teach determining a location of the probe in the imaging region during the procedure based on the imaging of the contrast source and the probe; and displaying an image of the location of the probe relative to an anatomy feature in the imaging region during the procedure.
Chandra, in the same field of endeavor, teaches determine a location of the probe in the imaging region during the procedure based on the imaging of the contrast source and the probe (localization algorithm, the steps are microwave imaging, calculate the electrical field from possible locations (contrast source), then measure and localize); display screen configured 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes in the view of Yin to incorporate the teachings of Chandra to provide a step for determining the location of the probe. This modification will reduce possible error in locating an object (C. measurement and localization).

Regarding claim 12, Haynes teaches The system of claim 11, further comprising a vector network analyzer operatively connected to the plurality of antennas and the computer, wherein the vector network analyzer is configured determine a plurality of scattering parameters based on the plurality of measurements from the plurality of antennas, wherein the plurality of scattering parameters indicating a scattered electric field measured in the imaging region (imaging system, figure 1).

Regarding claim 13, Haynes teaches The system of claim 12, wherein the plurality of antennas including one or more transmitting antennas and one or more receiving antennas, wherein the vector network analyzer is further configured to link a plurality of total electric fields in the imaging region generated by the one or more transmitting antennas to the plurality of scattering parameters measured at the one or more receiving antennas with an arbitrary inhomogeneous imaging background (E. differential scattering).



Regarding claim 19, Haynes fails to teach The system of claim 11, wherein the medium of the probe includes a non-metal disposed within the probe, and wherein the contrast source only exists within the probe.
Yin, in the same field of endeavor, teaches wherein the probe is a non-metallic probe, and wherein, within the imaging region, the contrast source only exists within the probe (1C, termination step, the imaging include monitoring a not metal object).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes to incorporate the teachings of Yin to provide a non-metallic probe. This modification will help in processing and reconstructing the signals (summary of the invention).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (NPL: Real-time microwave imaging of differential temperature for thermal therapy monitoring) in the view of Yin (CN102955159A) and in the view of Chandra (NPL: A microwave imaging based technique to localize an in-body RF source for biomedical applications) in the view Wright (NPL: Sparse reconstruction by separable approximation).


Wright, in the same field of endeavor, teaches wherein solving the linear inverse scattering problem includes solving the linear inverse scattering problem using a spectral gradient projection and a separable approximation (introduction, spectral gradient projection and a separable approximation.
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes in the view of Yin and Chandra to incorporate the teachings of Wright to provide a step of using spectral gradient projection and a separable approximation. This modification will help in more accurately solving for the linear problems (abstract).

Regarding claim 14, Haynes in the view of Yin and Chandra failed to teach wherein the electronic processor is configured to determine the linear inverse scattering solution using a spectral gradient projection and a separable approximation.
Wright, in the same field of endeavor, teaches wherein the electronic processor is configured to determine the linear inverse scattering solution using a spectral gradient projection and a separable approximation. (introduction, spectral gradient projection and a separable approximation.
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes in the view of Yin and Chandra to .

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (NPL: Real-time microwave imaging of differential temperature for thermal therapy monitoring) in the view of Yin (CN102955159A), Chandra (NPL: A microwave imaging based technique to localize an in-body RF source for biomedical applications), and Sun (NPL: Linearized 3-D electromagnetic contrast source inversion and its applications to half-space configurations).

Regarding claim 5, Haynes in the view of Yin and Chandra failed to explicitly teach furthering comprising determining a three-dimensional shape of the probe during the procedure based on the imaging of the contrast source and the probe. 
Sun, in the same field of endeavor, teaches determining a three-dimensional shape of the probe during the procedure based on the imaging of the contrast source and the probe (introduction, reconstructing the shape of the object).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes in the view of Yin and Chandra to incorporate the teachings of Sun to provide determine a 3D shape of the probe. This modification will help the user to track the probe.


Sun, in the same field of endeavor, teaches wherein the contrast source is defined in part as a product of a material contrast and a total electric field in the imaging region. (introduction, “With the so-called contrast sources defined as the multiplication of the contrast and 2 the total fields” ).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes in the view of Yin and Chandra to incorporate the teachings of Sun to provide contrast source is defined in part as a product of a material contrast and a total electric field in the imaging region. This modification will help to formulate the nonlinear inverse scattering problem into a linear model (introduction).

Regarding claim 15, Haynes in the view of Yin and Chandra failed to explicitly teach wherein the electronic processor is further configured to determine a three-dimensional shape of the probe during the procedure based on the imaging of the contrast source and the probe. 
Sun, in the same field of endeavor, teaches wherein the electronic processor is further configured to determine a three-dimensional shape of the probe during the procedure based on the imaging of the contrast source and the probe (introduction, reconstructing the shape of the object).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes in the view of Yin and Chandra to 

Regarding claim 16, Haynes in the view of Yin and Chandra failed to explicitly teach wherein the contrast source is defined in part as a product of a material contrast and a total electric field in the imaging region.
Sun, in the same field of endeavor, teaches wherein the contrast source is defined in part as a product of a material contrast and a total electric field in the imaging region. (introduction, “With the so-called contrast sources defined as the multiplication of the contrast and 2 the total fields” ).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes in the view of Yin and Chandra to incorporate the teachings of Sun to provide contrast source is defined in part as a product of a material contrast and a total electric field in the imaging region. This modification will help to formulate the nonlinear inverse scattering problem into a linear model (introduction).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (NPL: Real-time microwave imaging of differential temperature for thermal therapy monitoring) in the view of Yin (CN102955159A), Chandra (NPL: A microwave imaging based technique to localize an in-body RF source for biomedical applications), and Zhang (NPL: Metal defects sizing and detection under thick coating using microwave).


Zhang, in the same field of endeavor, teaches wherein the probe is a metallic probe, and wherein, within the imaging region, the contrast source only exists at the surface of the probe (defect characterization with pc).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes in the view of Yin and Chandra to incorporate the teachings of Zhang to provide a metallic probe. This modification will help in the detection and the tracking of the probe.

Regarding claim 18, Haynes in the view of Yin and Chandra failed to explicitly teach wherein the medium of the probe includes a metal disposed on a surface of the probe, and wherein the contrast source only exists at the surface of the probe.
Zhang, in the same field of endeavor, teaches wherein the medium of the probe includes a metal disposed on a surface of the probe, and wherein the contrast source only exists at the surface of the probe (defect characterization with pc).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes in the view of Yin and Chandra to incorporate the teachings of Zhang to provide a metallic probe. This modification will help in the detection and the tracking of the probe.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (NPL: Real-time microwave imaging of differential temperature for thermal therapy monitoring) in the view of Yin (CN102955159A), Chandra (NPL: A microwave imaging based technique to localize an in-body RF source for biomedical applications), and Stang (NPL: Advances in real time non-contact monitoring of medical thermal treatment through multistate array microwave imaging).
Regarding claim 10, Haynes in the view of Yin and Chandra failed to explicitly teach wherein solving the linear inverse scattering problem includes solving the linear inverse scattering problem with a graphics processing unit..
Stang, in the same field of endeavor, teaches wherein solving the linear inverse scattering problem includes solving the linear inverse scattering problem with a graphics processing unit (conclusion).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes in the view of Yin and Chandra to incorporate the teachings of Stang to provide a graphic processing unit. This modification will help tests to underway of the computational gains offered from GPU acceleration (conclusion).

Regarding claim 20, Haynes in the view of Yin and Chandra failed to explicitly teach wherein the electronic processor includes a graphics processing unit, wherein the electronic processor is configured to determine the linear inverse scattering solution with the graphics processing unit.

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Haynes in the view of Yin and Chandra to incorporate the teachings of Stang to provide a graphic processing unit. This modification will help tests to underway of the computational gains offered from GPU acceleration (conclusion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
/JOANNE M HOFFMAN/             Acting SPE, Art Unit 3793